Exhibit 10.21

 

LOGO [g98820g73e49.jpg]   Serena Software, Inc.    

October 28, 2009

John Nugent

 

 

 

 

Dear John:

At the request of the Board of Directors of Serena Software, Inc. (“Serena”), we
are pleased to extend an offer to you for the position of President and Chief
Executive Officer of Serena. In addition, we expect to nominate you as a
director to Serena’s Board of Directors pursuant to Serena’s corporate
governance requirements.

This letter confirms our offer of employment to you. The terms of your
employment include the following:

Your base salary will be $22,916.67 before applicable payroll taxes, tax
withholdings and voluntary deductions, payable on a semi-monthly basis or about
the 15th and last day of each month.

You will be eligible to receive an annual cash incentive bonus based on an
annual target bonus equal to your base salary for a period of twelve
(12) months. For Fiscal Year 2010, the annual cash incentive plan is structured
to provide for a bonus payout of 200% of your target bonus at 115% achievement
of our annual EBITA target, a bonus payout of 100% of your target bonus at 100%
achievement of our annual EBITA target and a bonus payout of 25% of your target
bonus at 85% achievement of our annual EBITA target. No annual cash incentive
bonus will be payable for less than 85% achievement of the annual EBITA target.
The bonus payout for Fiscal Year 2010 will be determined by Serena’s Board of
Directors after the end of the fiscal year, prorated based on your period of
service during Fiscal Year 2010, and subject to applicable payroll taxes, tax
withholdings and voluntary deductions. A copy of the FY 2010 Executive Annual
Incentive Plan is enclosed with this letter.

Subject to the approval of Serena’s Board of Directors, you will be granted
(i) stock options to purchase 2,500,000 shares of Serena’s common stock under
Serena’s Amended and Restated 2006 Stock Incentive Plan (“Stock Plan”), of which
65% (1,625,000 shares) will be performance-based options and 35% (875,000
shares) will be time-based options pursuant to the terms of Serena’s Time and
Performance Option Agreement; and (ii) 400,000 restricted stock units under the
Stock Plan pursuant to the terms of Serena’s Restricted Stock Unit Agreement.
The exercise price of the stock options will be equal to the fair market value
of Serena’s common stock on the date of grant, as determined by Serena’s Board
of Directors. Copies of the Stock Plan and standard forms of the Time and
Performance Option Agreement and Restricted Stock Unit Agreement, and a summary
of the Stock Plan and Management Stockholders Agreement, are enclosed with this
letter.

 

1900 Seaport Boulevard, Redwood City, California 94063-5587

www.serena.com

   T 650.481.3400    F 650.481.3700



--------------------------------------------------------------------------------

John Nugent

October 28, 2009

 

You will be eligible to participate in Serena’s Employee Benefits Plans, which
include vacation, health care, life insurance and a 401(k) plan.

In connection with your role as President and Chief Executive Officer of Serena,
you will be required to relocate to the area of Serena’s corporate headquarters
located in Redwood City, California. You will entitled to reimbursement of up to
$65,000 of eligible expenses incurred by you in connection with the relocation
of your primary residence from Pennsylvania to a location within fifty
(50) miles of Serena’s corporate headquarters. Eligible expenses will include
all “qualified” moving expenses, such as costs of moving your household goods
and personal effects to the new residence, costs of travel and lodging connected
to the move, and costs of storing household goods and personal effects prior to
delivery to your new residence, and reasonable “non-qualified” moving expenses
limited to the cost of meals connected with the move, the cost of a pre-move
househunting trip for you and your family and temporary living expenses in the
area of Serena’s corporate headquarters for a period of up to six months.

In the event that your employment is terminated by Serena without Cause or by
you for Good Reason within the first twelve (12) months of the commencement of
your employment with Serena, you will be entitled to the following severance
benefits: (i) continuation of your base salary for a period of twelve
(12) months following the termination of your employment, payable over the
twelve (12) month period in accordance with Serena’s customary payroll
practices; provided, however, that the first payment will be made on the
fiftieth (50th) day following termination of employment and will include any
amounts that would have otherwise been due prior to such fiftieth (50th) day;
(ii) payment of your annual target bonus for the fiscal year in which your
employment terminates, payable on the later of (a) February 15th (or the
preceding business day if February 15th shall fall on a weekend or holiday)
immediately following the end of such fiscal year or (b) the fiftieth (50th) day
following termination of employment; and (iii) continuation of your health
coverage through reimbursement of premiums under COBRA for a period of twelve
(12) months following the termination of your employment. All severance benefits
will be subject to applicable payroll taxes and tax withholdings. The severance
benefits will be contingent upon your execution, delivery and non-revocation,
within forty-five (45) days following the termination of employment (which
general release of claims will be delivered to you within five (5) business days
following the termination of your employment), of a customary release of claims
in favor of Serena and its affiliates, and continued compliance with certain
restrictive covenants, including customary non-competition and non-solicitation
arrangements covering the duration of the salary continuation period and a
customary non-disparagement arrangement. The definitions of “Cause” and “Good
Reason” are set forth in the Stock Plan.

 

Page 2 of 4



--------------------------------------------------------------------------------

John Nugent

October 28, 2009

 

In the event that your employment is terminated as a result of a termination
without cause or a resignation for good reason within twelve (12) months
following a change in control, you will be entitled to the following severance
benefits: (i) continuation of your base salary for a period of twelve
(12) months following the termination of your employment; (ii) payment of your
annual target bonus plus a prorated portion of your annual target bonus for the
period of service during the fiscal year in which the termination of employment
occurs; and (iii) continuation of your health coverage through the reimbursement
of premiums under COBRA for a period of twelve (12) months following the
termination of your employment. These severance benefits will be contingent upon
your execution of a release of claims and compliance with certain restrictive
covenants, including limited transition services and non-disparagement,
non-competition and non-solicitation arrangements covering the duration of the
salary continuation period. The foregoing will be subject to your execution and
delivery to Serena of Serena’s standard form of change in control agreement,
which will control over any contrary terms set forth in this paragraph. The
change in control arrangements applicable to stock options and restrictive stock
units are set forth in the Time and Performance Option Agreement, Restricted
Stock Unit Agreement and Stock Plan.

Notwithstanding anything to the contrary in this offer letter, (i) if at the
time of the termination of your employment, you are a “specified employee” as
defined in Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”) and the deferral of the commencement of any payments or
benefits payable to you as a result of your termination is necessary to prevent
any accelerated or additional tax under Section 409A, then Serena will defer the
commencement of such payments or benefits until the date that is six months
following your termination (or the earliest date permitted under Section 409A)
and (ii) if any other payments of money or other benefits due to you could cause
the application of an accelerated or additional tax under Section 409A, the
payments or other benefits will be deferred if deferral will make such payments
or other benefits compliant under Section 409A, or otherwise restructured, in a
manner, as equitably determined by Serena’s Board of Directors, that does not
cause an accelerated or additional tax. For purposes of Section 409A, the right
to a series of installment payments under this offer letter will be treated as a
right to a series of separate payments. With respect to the payment of amounts
or benefits that are nonqualified deferred compensation subject to Section 409A,
a termination of employment will not be deemed to have occurred for purpose of
this offer letter unless the termination is also a “separation from service”
within the meaning of Section 409A, and any references in this offer letter to a
“resignation,” “termination,” “termination of employment” or like term will mean
a separation from service. Except to the extent any expense, reimbursement or
in-kind benefit does not constitute a “deferral of compensation” within the
meaning of Section 409A: (a) the amount of expenses eligible for reimbursement
or in-kind benefits provided to you during any calendar year will not affect the
amount of expenses eligible for reimbursement or in-kind benefits provided to
you in any other calendar year, (b) the reimbursements for expenses will be made
on or before the last day of the calendar year following the calendar year in
which the applicable expense is incurred, and (c) the right to payment or
reimbursement or in-kind benefits may not be liquidated or exchanged for any
other benefit.

 

Page 3 of 4



--------------------------------------------------------------------------------

John Nugent

October 28, 2009

 

You will be required to execute Serena’s Code of Conduct, Confidentiality and
Assignment of Inventions Agreement and Arbitration Agreement, which will be
provided to you separately before your first day of employment.

Employment with Serena is on an at-will basis. You are free to terminate your
employment for any reason at any time with or without prior notice. Similarly,
Serena can terminate the employment relationship with or without cause or
notice.

This written offer constitutes all of the material terms of your compensation
and supersedes any previous verbal commitments. The terms of this offer may only
be changed by written amendment to this offer letter, although the Board of
Directors may from time to time, in its sole discretion, adjust the compensation
paid and benefits made available to you and its other executive officers.

Upon your acceptance of this offer letter, please return the signed original to
me and retain a copy for your records. This employment offer will expire on
October 30, 2009.

Your experience and talents will be a strong addition to our company. We are
excited about you joining our team and look forward to your contribution. Please
call me with any questions you may have.

Sincerely,

 

/s/ David Roux David Roux Chairman of the Board

I accept this offer and expect to start my employment on November 2, 2009. No
person has made any promises, representations, inducements or offers to
encourage me to join the company other than the terms set forth above. I
understand this offer is confidential and will not disclosure the terms of this
offer to any third party other than my financial, tax and legal advisors.

 

Accepted:  

/s/ John Nugent

  John Nugent Date:  

October 28, 2010

 

Page 4 of 4